                                                                              FIL           ~q-




                  IN THE UNITED STATES DISTRICT COURT                          MAR 11 2019
                      FOR THE DISTRICT OF MONTANA
                                                                            Clerk Us o .
                             BUTTE DIVISION                                   District Of M1strict Court
                                                                                     .     ontana
                                                                                    M1ssou/a




  UNITED STATES OF AMERICA,
                                                    CR 16-22-BU-DLC
                       Plaintiff,

        vs.                                           ORDER

  DAVID RICHARD MAPLES,

                       Defendant.

      Before the Court is Defendant David Richard Maples' s Motion for Early

Termination of Supervision (Doc. 36). The United States has not filed a brief in

opposition to this Motion. On February 17, 2017, Maples was sentenced to three

years of probation after he pleaded guilty to possession with intent to distribute

marijuana in violation of21 U.S.C. § 841(a)(l). (Doc. 31.) Maples's probationary

term began that day. Maples requests early termination of his supervised release

before its automatic termination on February 17, 2020.

       Federal law provides that a court may "terminate a term of supervised

release ... at any time after the expiration of one year of supervised release ... if it

is satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice." 18 U.S.C. § 3583(e)(l). In determining whether to



                                          -1-
terminate a term of supervised release, a court shall consider the factors set forth in

18 U.S.C. § 3553(a). 18 U.S.C. § 3564.

      Here, "the history and characteristics of the defendant" counsel in favor of

granting Maples's motion. 18 U.S.C. § 3553(a)(l). Maples has completed over

two-thirds of his term of supervised release. He has secured stable housing and

employment. Maples has successfully complied with all conditions of his

probation; indeed, his performance on probation has already resulted in the

removal of a previously imposed condition. The Court is convinced that the

interests of justice and, particularly, Maples's success to date justify early

termination of probation. Accordingly,

        IT IS ORDERED that Maples's Motion (Doc. 36) is GRANTED. The

term of supervised released imposed by the February 17, 2017 Judgment is

TERMINATED as of the date of this Order. Maples is hereby DISCHARGED

from the sentence of supervised release in this case.

      DATED this ~        day of March, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court



                                          -2-
